The State




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                   Tuesday, April 28, 2015

                                    No. 04-13-00891-CR

                                      Donald F. HUFF,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR2990
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

       The State’s motion for extension of time to file the motion for rehearing is GRANTED.
Time is extended to May 8, 2015.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court